—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court relied upon speculative statistics as a basis for imposing sentence. The presentence report establishes that defendant has an extensive history of alcohol-related driving convictions, and thus it was not improper for the court to make appropriate comments concerning the perils that drunk drivers pose to the health and safety of innocent people who use the roads.
We reject defendant’s further contention that reversal is required based on the prosecutor’s comments during summation. The court sustained defendant’s objection to one of the improper comments, and defendant failed to preserve for our review his contention concerning the remaining allegedly improper comments (see, CPL 470.05 [2]). In any event, the prosecutor’s comments did not deny defendant due process of law (see, People v Rubin, 101 AD2d 71, 77, lv denied 63 NY2d 711). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Aggravated Unlicensed Operation Motor Vehicle, 1st *925Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.